DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-13 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 05/31/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, 
	
Claims 1-6, 9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 9, and 12:
Step 1: Independent claim 1 (and similarly claims 15 and 17) recite the steps of “ascertaining at least one driving condition,” “detecting that a number of occurrences of brake judder events,” and “generating a warning signal.” (the claims are directed to a process (claims 1 is a method, claim 9 is a process carried out on a control unit, and 12 is a process carried out on a non-transitory computer-readable medium), thus Step 1: yes).

Step 2A Prong One: Claims 1, 9, and 12 recite the steps of: “ascertaining,” “detecting,” and “generating.” These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong Two: This judicial exception is not integrated into a practical application. 
		Claims 1 recites the steps of: “ascertaining,” “detecting,” and “generating.” However, these steps and the claims as a whole fail to have any additional limitations Electric Power Group, LLC) Claim 1 continues to be directed to an abstract idea.
		Claims 9 and 12 recite the combination of additional elements of a control unit and a non-transitory computer readable medium for ascertaining,” “detecting,” and “generating.” The generic processing circuitry is no more than mere apparatuses to apply the process. Accordingly, these additional elements with the claim taken as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 9 and 12 continue to be directed to an abstract idea.

Step 2B: The additional elements in claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claim is ineligible. 
		The additional elements in claims 9 and 12 amount to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 9 and 12 are ineligible.

Analysis for Dependent Claims 2-7:
Step 1: Claims 2-7 are directed to a process based on claim 1’s method, thus Step 1: yes).

Step 2A Prong One: Claims 2-7 depend on claim 1 and recite the limitation “executing a semi-automatic or fully-automatic braking operation based on the brake judder events,” (Claim 7). The dependent claims 2-10 and 14 recite only additional limitations, but do not overcome the abstract idea directed to a mental process.

Step 2A Prong Two: This judicial exception is not integrated into a practical application for claims 2-6. Claims 2-6 do not includes any additional elements that integrate the abstract idea into a practical application. Claim 7 includes the additional elements of “executing a semi-automatic or fully-automatic braking operation based on the brake judder events.” The Examiner finds claim 7 integrates additional elements to generate a practical application. 

Step 2B: the claims 2-6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
		The additional limitations recited in the dependent claims 2-6 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-6, 9, and 12 are not patent eligible. 

Analysis for Independent Claim 8, 10, 11, and 13:
	The Examiner finds claims 8, 10, 11, and 13 recite limitations encompassing a practical application. Claims 8, 10, 11, and 13 are directed to a method or process for carrying out a fully automatic or semi-automatic braking operation of the vehicle. The Examiner finds a fully automatic or semi-automatic braking operation is a practical application and thus over comes the judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Claim 4, line 5, the term “the vehicle speed” lacks antecedent basis. The Examiner cannot find a previous introduction of “the vehicle speed in claim 4 or claim 1.
(b) Claim 4, line 6, the term “the tire” lacks antecedent basis. The Examiner cannot find a previous introduction of “the tire in claim 4 or claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. U.S. P.G. Publication 2016/0245351 (hereinafter, Johnson).
Regarding Claim 8, Johnson teaches a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is a smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).
Regarding Claim 10, Johnson teaches a control unit comprising a processor (control unit for processing signals, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
(once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is the smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).
Regarding Claim 11, Johnson teaches a vehicle comprising: 
-a brake actuator (brake actuator, Johnson, Paragraph 0021 and Figure 1); and 
-a control unit that includes a processor (control system for processing, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-controlling the brake actuator to perform the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is the smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).
Regarding Claim 13, Johnson teaches a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that, when executed, causes the processor to perform (controller with instructions to perform a program, Johnson, Paragraphs 0021 and 0033) a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a result by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the result (performing the braking operation per the smoothed signal, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. P.G. Publication 2016/0245351 (hereinafter, Johnson), in view of, Gabay et al. U.S. P.G. Publication 2014/0074345 (hereinafter, Gabay).
Regarding Claim 1, Johnson teaches a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
(controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
	It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
	However, Johnson does not specifically teach the method to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear.
	Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include 
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 2, Johnson, as modified, teaches the method of claim 1, wherein the at least one variable includes a wheel speed signal (wheel speed sensor signal, Johnson, Paragraphs 0028 and 0036 and Figure 1).
Regarding Claim 3, Johnson, as modified, teaches the method of claim 1, wherein the at least one variable includes a brake pressure signal of a hydraulic vehicle brake in the vehicle (electro-hydraulic braking system includes a brake pressure signal (i.e., a signal to indicate the amount of pressure of the hydraulic line to apply for braking, Johnson, Paragraphs 0024-0030 and Figure 1).
Regarding Claim 4, Johnson, as modified, teaches the method of claim 1, wherein: 
-the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one variable of a signal (detecting brake judder via a signal which is abnormal (i.e., abnormal frequency is superimposed per Applicant’s Specification), Johnson, Paragraphs 0029-0039), a frequency (f) of which is one or two times v / (2π r); v is the vehicle speed; and r is a dynamic rolling (determining brake judder frequency which is 1 to 2 times the rotational velocity of the wheels with r being the radius of the tires, Johnson, Paragraphs 0036 and 0044-0046).
Regarding Claim 5, Johnson, as modified, teaches the method of claim 1.
	Johnson does not teach the method to include the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one variable of a signal that has an amplitude that exceeds a second predefined threshold.
	Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., first or second predefined threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations or overall vehicle vibration (i.e., another variable signal), thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one variable of a signal that has an amplitude that exceeds a second predefined threshold as taught by Gabay.
It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 6, Johnson, as modified, teaches the method of claim 1, wherein, at most, only one brake judder event is counted per braking operation (detecting a brake judder event during a braking operation, Johnson, Paragraphs 0029 and 0041-0047).
Regarding Claim 7, Johnson, as modified, teaches the method of claim 1, further comprising executing a semi-automatic or fully-automatic braking operation based on the brake judder events (determining brake judder and applying automatic braking operation based on brake judder (i.e., trying to reduce brake judder), Johnson, Paragraphs 0041-0047).
Regarding Claim 9, Johnson teaches a control unit comprising a processor (controller for processing, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the control unit to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control unit of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the 
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 12, Johnson teaches a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that (controller running instructions, Johnson, Paragraphs 0033-0034), when executed, causes the processor to perform a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), 
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the medium to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear as taught by Gabay.
(Gabay, Paragraphs 0107 and 0114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.J.C./Examiner, Art Unit 3667 
                                                                                                                                                                                                       /RACHID BENDIDI/Primary Examiner, Art Unit 3667